HEAD, J.
The paper purporting to be a bill of exceptions, found in the record, presents no “charge, opinion or decision of the court” touching the cause, which is not required by law to be shown by the record proper. The only objections made were to the sufficiency of the verdict to support a legal sentence. The several supposed motions made by the defendant in that behalf *70were all, in effect, motions in arrest of judgment. It is not the office of a bill of exceptions to present such motions, or the rulings of a court upon .them, to this court for review. They should be shown by the record proper of the orders and judgments of the court.
There is, therefore, no question reserved upon the record for the consideration of this court, and we are entirely without jurisdiction of the cause.
If there is reversible error shown by the judgment entry, in that the verdict was insufficient to support the sentence pronounced, as contended by the defendant, the question, not being reserved upon the record for our consideration, in the manner required by the statute, could be brought before us only by writ of error. The following authorities are directly in point and conclusive: Ex parte Knight, 61 Ala. 482; Diggs v. State, 77 Ala. 68; Jones v. State, Ib. 98; Bolling v. State, 78 Ala. 469; Ex parte Cameron, 81 Ala. 87.
Appeal dismissed.